Citation Nr: 0722571	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  06-36 798	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.	Entitlement to service connection for the cause of the 
veteran's death.

2.	Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans 
Services



ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
April 1945.            He died in June 2005.  The appellant 
is his widow.  She appealed to the                  Board of 
Veterans' Appeals (Board) from an October 2005 decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied her claims for service 
connection for the cause of his death,            and for DIC 
benefits in accordance with 38 U.S.C.A. § 1318 (West 2002).

During the pendency of this appeal, the veteran's claims file 
was transferred to     the RO in Boston, Massachusetts, and 
that office forwarded the appeal to the Board.

Also, in April 2007, the Board advanced the appellant-widow's 
case on the docket.      38 U.S.C.A. § 7107(a) (West 2002); 
38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.	Through a June 2007 rating decision, based upon review of 
additional evidence received while this appeal was pending, 
prior to the April 2007 certification of this case to the 
Board, the RO granted the appellant-widow's claim for service 
connection for the cause of the veteran's death.

2.	As the claim for service connection for the cause of the 
veteran's death has been granted -- already providing an 
independent basis upon which to award DIC, the additional 
issue of entitlement to DIC benefits under 38 U.S.C.A. § 1318 
is moot.
CONCLUSIONS OF LAW

1.	In view of the June 2007 rating decision granting service 
connection for the cause of the veteran's death, there are no 
longer any factual or legal issues to resolve             in 
regard to this matter.  The claim is therefore dismissed as 
moot.  38 U.S.C.A.             §§ 7104(a), 7105(d)(5) (West 
2002); 38 C.F.R. § 20.101(d) (2006). 

2.	The appellant's claim for Dependency and Indemnity 
Compensation under      the provisions of 38 U.S.C.A. § 1318 
is also dismissed as moot.  38 U.S.C.A.           § 7104(a) 
(West 2002); 38 C.F.R. § 20.101(d) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, as previously mentioned, the appellant-widow 
appealed from the RO's denial of claims for both service 
connection for the cause of the veteran's death,  and 
entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318.  
Since then,          based upon additional evidence received 
at the RO in March 2007 (consisting of two letters from 
physicians who had previously treated the veteran) and just 
prior to the certification of this appeal to the Board the 
following month, the RO issued a June 2007 rating decision 
granting the claim for service connection for the cause of 
the veteran's death.  Due to the RO's decision granting this 
claim, there are no longer any factual or legal issues that 
require a disposition, or for that matter,             a case 
or controversy otherwise presented for appellate review.  
Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Accordingly, because the 
benefit sought already has been granted, the appellant-
widow's claim for service connection for the cause of the 
veteran's death is moot, and must be dismissed.    See also 
38 C.F.R. § 20.101(d) (2006) ("The Board may address 
questions pertaining to its jurisdictional authority to 
review a particular case").
	
Regarding the additional claim for DIC benefits under 38 
U.S.C.A. § 1318,            the statutory provision in 
question permits payment of DIC benefits under certain 
circumstances if the veteran was in receipt of or entitled to 
receive (or but for the receipt of retired or retirement pay 
was entitled to receive) compensation at the time of death 
for a service-connected disability which had been totally 
disabling for a specified period of time.  

However, as set forth above, the Board has already granted 
service connection         for the cause of the veteran's 
death under 38 U.S.C.A. § 1310, which itself is a basis for 
establishing entitlement to dependency and indemnity 
compensation benefits. There is no further benefit that could 
accrue to the appellant through a grant of benefits under 
section 1318, in addition to that already awarded.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (only where an 
appellant's claim for service connection for the cause of the 
veteran's death has been denied, is it necessary to consider 
a claim under the provisions of 38 U.S.C.A. § 1318).  
Therefore, the issue of entitlement to dependency and 
indemnity compensation benefits under                   38 
U.S.C.A. § 1318 is moot, and the appellant's claim for this 
specific benefit         is also dismissed.


ORDER

The appeal is dismissed.



		
DENNIS F. CHIAPPETTA, JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


